Citation Nr: 1445471	
Decision Date: 10/14/14    Archive Date: 10/22/14	

DOCKET NO.  08-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for pes planus with plantar fasciitis.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from November 1981 to June 1983.

This case initially came before the Board of Veterans Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in March 2011, March 2012, and March 2013, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013).

Upon review of this case, it would appear that, in addition to the issue currently before the Board, the Veteran seeks entitlement to a total disability rating based upon individual unemployability, as well as a total disability rating based on post surgical convalescence following foot surgery on June 6, 2012.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the Agency of Original Jurisdiction (AOJ) for clarification and, if necessary, appropriate action.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case continues to raise some question as to the current severity of the Veteran's service-connected pes planus with plantar fasciitis.  In that regard, a review of the file would appear to indicate that the Veteran last underwent a VA examination for the purpose of determining the severity of that disability in April 2011, at this point, approximately three and one-half years ago.  Moreover, since the time of the Veteran's April 2011 examination, she has undergone no fewer than two foot surgeries, in June 2012, and, most recently, in March 2013.  Significantly, in addition to the Veteran's service-connected bilateral pes planus with plantar fasciitis, she suffers from other, unrelated foot problems, including hammer toes and bunions.  Moreover, pertinent evidence of record is to the effect that the Veteran has undergone multiple surgeries for what would appear to be both service connected and nonservice connected foot problems.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's claim for an increased evaluation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Finally, recently submitted correspondence is to the effect that the Veteran is currently in receipt of Social Security disability benefits, potentially based at least in part on her service-connected foot disability.  Where (as in this case), VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:  

1.  The AOJ should contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  Any medical records utilized in the award of Social Security benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2013, the date of the most recent treatment records on file, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her attorney should be informed of any such problem.

3.  The Veteran should then be afforded an additional VA podiatry examination in order to more accurately determine the current severity of her service-connected bilateral pes planus with plantar fasciitis.  The Veteran is hereby notified that it is her responsibility to report for the examination, and to cooperate in the development of her claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

All symptoms and functional effects of the Veteran's bilateral pes planus with plantar fasciitis should be set forth in detail.  In that regard, the examiner should specifically comment on the degree of pronation that is present, if any, whether there is tenderness of the plantar surfaces of the feet, and whether there is marked inward displacement and spasm of the tendo Achilles on manipulation.  Finally, the examiner should explain to what degree, if any, the Veteran's foot symptoms are treatable with orthopedic shoes or appliances.

Finally, to the extent possible, the examiner should attempt to distinguish symptoms of the Veteran's service-connected bilateral pes planus with plantar fasciitis from any unrelated foot disorders from which the Veteran may suffer.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the VA podiatrist must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the Veteran's claim for an increased evaluation for bilateral pes planus with plantar fasciitis.  Should the benefit sought on appeal remain denied, the Veteran and her attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of and adequately considers all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in October 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



